Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered. Claims 1-14 remain pending in the application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/ 092796 A1 to Oba in view of US20180075747A1 to Pahwa and JP2005092285A to Takahiro et al. (hereinafter, Takahiro).
	Regarding claim 1, Oba discloses: a vehicle controller comprising: a running control section causing a deviation from normal running of a vehicle at a time of switching a driving mode from an autonomous driving mode to a manual driving mode {Oba, paragraph [0048]: when the driver operates the steering wheel or acceleration, the driving processing unit 32 [running control section] switches the driving of the vehicle from the automatic driving to the manual driving in step S18 / paragraph [0196]: In step S152, the automatic driving controller 154 performs autonomous position analysis processing for deriving the current position from the movement of the autonomous driving on the basis of the acceleration and the angular speed of the vehicle detected by an acceleration sensor, not shown, and the gyro sensor 123 and the travel distance measured by an odometer, not shown. When the reception sensitivity is good, this is not limited to the autonomous position analysis processing, and it may also be possible to obtain the current location from a GNSS, not shown, and the like / paragraph [0313]: A method for switching modes for operating a vehicle, the method including: determining, by circuitry of an information processing apparatus, whether a mode for operating the vehicle is to be switched from one of autonomous and manual driving modes to the other of the autonomous and manual driving modes; obtaining a state of a driver of the vehicle when the mode for operating the vehicle is determined to be switched}.
Oba does not explicitly disclose exercising control over a deviation caused by a control section. Pahwa remedies this and teaches in paragraph [0089]: the driver's responsiveness Rs may be measured as the time to respond (e.g., brake) to a stimulus, and driver's awareness Aw may be measured as the time to fixate on a stimulus.
It would have been obvious to utilize the automatic driving controller 154, the sensors and the mode switching method of Oba to provide a deviation from normal running of a vehicle as a stimulus to check the driver’s awareness at a time of switching a driving mode from an autonomous driving mode to a manual driving mode.
 	Oba further discloses: a driving state detection section detecting a driving state of a driver on a basis of a running operation performed by the driver in response to the deviation caused by the running control section {Oba, paragraphs [0048], [0022]: in the transition to the manual driving performed here, it is not typically necessary to include an explicit operation as long as the steering of the driver is stable, and the transition to the manual driving may be performed seamlessly / the monitor unit 21 [driving state detection section] can monitor the state of the driver according to various methods such as, for example, recognizing the posture of the face of the driver, tracking the steering stability of the steering, the operation stability of the brake and acceleration pedals}.
	Oba does not explicitly teach that the detecting is in response to the deviation. Takahiro remedies this and teaches in page 1, lines 13-16 of the English translation: conventional technologies for estimating driver concentration and detecting driver doze include a technique using a quantity and a technique for detecting left and right shaking (lateral acceleration) and steering shake of a vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stimulus of Pahwa and the steering shaking of Takahiro with the described invention of Oba in order to detect driver’s driving state in response to the deviation at a time of switching a driving mode from an autonomous driving mode to a manual driving mode.
	Similar logic applies to claim 14. 
Regarding claim 2, which depends from claim 1, Oba further discloses: a driving mode switching section switching the driving mode in response to the driving state detected by the driving state detection section {Oba, paragraph [0032]: the determination processing unit 26 can determine whether the driver has a sufficient level of driving ability for recovering back to the manual driving on the basis of the driver status,  then, the determination processing unit 26 [driving mode switching section] can permit switching}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination processing unit 16 of Oba with the described invention of the modified Oba in order to perform driving mode switching.
Regarding claim 3, which depends from claim 2, Oba further discloses: wherein the driving mode switching section switches the driving mode from the autonomous driving mode to the manual driving mode in a case in which the driving state detected by the driving state detection section represents that the normal running is possible {Oba, paragraph [0041]: In step S13, the determination processing unit 26 makes a determination as to whether the driver has a sufficient level of driving ability to recover back to the manual driving}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination processing unit 16 of Oba with the described invention of the modified Oba in order to perform driving mode switching.
Regarding claim 4, which depends from claim 1, Oba further discloses: wherein the running control section exercises the control over the deviation as a final step or a process conformant to the final step among a plurality of determination processes performed stepwise at the time of switching the driving mode {Oba, fig. 15, paragraphs [0209], [0211]:  in a case where the attention attraction is not performed for the defined number of times in step S165, the processing in step SI62 is performed again, and the processing is repeatedly performed until it is performed the defined number of times [a plurality of determination processes performed stepwise] / In step S167, the driver status determination unit 153 executes the awakening work for urging the driver to be awakened}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering shaking [deviation] of Takahiro as the awakening of Oba at the final step of the multiple number of driver attraction of Oba with the described invention of the modified Oba in order to provide the deviation running as the final confirming step.
Regarding claim 5, which depends from claim 1, Takahiro further teaches: wherein the running control section exercises control over running to move the vehicle to a direction deviating from a traveling direction as the control over the deviation {Takahiro, page 1, lines 13-16: a technique for detecting left and right shaking (lateral acceleration) and steering shake of a vehicle [deviating from a traveling direction]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering shaking of Takahiro with the described invention of the modified Oba in order to provide the deviation from a travelling direction. 
Regarding claim 6, which depends from claim 5, Takahiro further teaches: wherein the running control section exercises control over running to move the vehicle to a right angle direction as the deviating direction {Takahiro, page 1, lines 13-16: a technique for detecting left and right shaking (lateral acceleration) [right angle direction] and steering shake of a vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering shaking of Takahiro with the described invention of the modified Oba in order to provide an abrupt steering change as deviation.
Regarding claim 7, which depends from claim 1, Takahiro further teaches: wherein the running control section exercises control over running to quickly accelerate or decelerate the vehicle as the control over the deviation {Takahiro, page 1, lines 18, 19: conventional techniques for detecting drowsiness or the like using inter-vehicle distance data include a technique for determining that a person is dozing when the acceleration is greater than a certain threshold [quickly accelerate]}. It is within the knowledge of the ordinary skill that quick deceleration may also be used as the control over the deviation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick acceleration feature of Takahiro to be extended to quick deceleration and incorporate the modified feature with the described invention of the modified Oba in order to add quick acceleration and quick deceleration to deviation types. 
Regarding claim 8, which depends from claim 1, Oba further discloses: wherein the running control section exercises the control over the deviation after the driver is notified that the driving mode is switched {Oba, claim 5: notifying the driver that the autonomous driving mode is to be terminated when the mode for operating the vehicle is determined to be switched from the autonomous driving mode to the manual driving mode}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification feature of Oba with the described invention of the modified Oba in order to make the driver to be prepared.
Regarding claim 9, which depends from claim 1, Oba further discloses: wherein the driving state detection section passively detects the driving state of the driver before the running control section exercises the control over the deviation {Oba, fig. 2, paragraph [0039]: in step S12, the determination processing unit 26 obtains, from the monitor unit 21 [passively detects], the driver status for determining whether the driver has a level of driving ability to be able to recover back to the manual driving}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the monitor unit of Oba with the described invention of the modified Oba in order to provide passive detection result in advance. 
Regarding claim 10, which depends from claim 1, Oba further discloses: wherein the driving state detection section passively or quasi-passively detects the driving state of the driver before the running control section exercises the control over the deviation, and the running control section determines timing of notifying the driver on a basis of a state of the driver and return prediction timing {Oba, paragraphs [0126], [0145]:  as shown in Fig. 8, the automatic driving control device 11 visually presents a unique display content, which is to be recognized by the driver, on an infrastructure-side installation sign, and the driver performs a necessary reaction operation in response to the display content [detected quasi-passively], so that the consciousness state can be determined / the timing [return prediction timing] with which the driver performs operation, the operation amount, and the like as an operation detection result, and provides the operation detection result to the driving behavior analysis unit}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver reaction to sign and reacting timing features unit of Oba with the described invention of the modified Oba in order to provide bases for notification timing determination. 
Regarding claim 11, which depends from claim 1, Oba further discloses: wherein the driving state detection section detects the driving state on a basis of a correction action performed on a running operating device by the driver {Oba, paragraph [0283]:  the awakening determination of the driver can be done by checking the stability of the correction of steering}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering correction feature of Oba with the described invention of the modified Oba in order to provide basis for driving state detection. 
	Regarding claim 12, which depends from claim 1, Oba further discloses: wherein the driving state detection section detects, as the driving state, at least one of a reactivity or a degree of awakening of the driver {Oba, paragraph [0282]: fig. 21B illustrates an operation delay caused by the decrease in the level [degree] of awakening of the driver}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the awakening level feature of Oba with the described invention of 20180075747 in order to provide basis for driving state detection. 
Regarding claim 13, which depends from claim 1, Oba further discloses: wherein the running control section permits the autonomous driving mode of the vehicle with a speed limited to a low speed, determines whether to switch the driving mode from autonomous driving to manual driving at a time of switchover to running at a speed equal to or higher than a predetermined speed, and requests the driver to intervene in steering operation at a time of running at the speed equal to or higher than the predetermined speed {Oba, paragraphs [0299], [0055]: for example, when the period of time is defined as five minutes, and the speed 80 Km/h is the maximum speed allowed for the automatic driving [a speed limited to a low speed] / automatic cruising is prepared, and driver non-intervention complete autonomous automatic cruising mode or attention continuation driver occasional succession mode is set as the allowed driving mode [implies need of driver intervention, for example if speed higher than the speed allowed for automatic driving is needed]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speed limit and driver intervention features of Oba with the described invention of 20180075747 in order to provide both automatic driving allowed under a speed limit and driver intervening driving over the speed limit. 

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the amended claims are not obvious over the cited prior art references, 103 rejections are written with further citing Pahwa.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661